Citation Nr: 1228179	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-20 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left shin rash.

3.  Entitlement to service connection for dry cough. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1991 to June 1995.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case was previously before the Board in September 2010 and was remanded for additional development.  With respect to the claim decided herein, the Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing in July 2010.  A transcript of that hearing is associated with the claims file.  

The issues of entitlement to service connection for a right knee disability and left shin rash are addressed in the REMAND portion of the decision below and are REMANDED to the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

There is no competent, credible or probative evidence that a disability manifested by dry coughing began during service or is related to any incident or injury in service.


CONCLUSION OF LAW

The criteria for service connection for dry cough are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in February 2006.  Complete notice was provided in July 2006, and the claims were readjudicated in a June 2008 Statement of the Case and a March 2012 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect). 

VA has assisted the appellant in obtaining evidence, which includes his service treatment records, post-service VA and private treatment records, and personal statements from the Veteran and fellow service members.  The Veteran was provided an adequate VA examination.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.




Principles of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496. 

The Board has considered all lay and medical evidence as it pertains to the issue in this case.  38 U.S.C.A. §§ 5107(b),7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470(1994).  However, an appellant who has no special medical expertise generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 309 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).   



Service Connection for Dry Cough

The Veteran is seeking service connection for a dry cough, which he reports began within a year of his separation from service.  Service treatment records dated in January 1992 reflect that the Veteran denied asbestos exposure prior to or during service.  In May 1994, he complained of sinus congestion and clogged ears.  He denied difficulty breathing or shortness of breath at that time.  On examination, all lobes of the lungs were clear, and the Veteran was found to have deviated septum to the right.  He was diagnosed with sinus/head congestion.  During his March 1995 separation physical examination, he reported a history of ear, nose, or throat trouble, which was described as intermittent sinus trouble, allergic in nature, with deviated septum.  Allergic sinusitis was noted on examination.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA respiratory examination in October 2010.  The examiner reviewed the claims file and noted that the Veteran first experienced symptoms of dry cough in 1996 after service separation.  The Veteran described the symptoms including dry cough, post nasal drip with debris at the back of the throat, and some sinus pain and pressure.  He reported a history of surgery for obstructive sleep apnea in 2001.  The examiner conducted a thorough examination, including chest x-rays and pulmonary function tests, which were negative for any pulmonary disability.  The examiner diagnosed chronic cough, which he opined was likely due to gastroesophageal reflux (GERD) since no respiratory disease was apparent.  He opined that, since there was no previous history of GERD, the condition could not be related to service.  

After carefully reviewing the relevant evidence, the Board concludes that service connection for a disability manifested by dry cough is not warranted.  The weight of the competent, probative and credible evidence is against a finding that the claimed disability had its onset in service or is related to his active service.  The Veteran's service treatment records do not show any complaints related to a dry cough in service.  There is no indication that the service treatment records are incomplete.  The clinical evaluation of the pulmonary system was normal at the time of separation from service, and the Veteran did not report related symptoms, including a chronic cough, at that time.  There are no private treatment records suggesting that the Veteran has a respiratory disability that may be related to service.  In fact, there are no treatment records of any kind reflecting that the Veteran ever complained of dry cough after service.  Finally, there is no competent medical opinion of record relating the Veteran's current dry cough to his active service.  The October 2010 VA examination report shows that the examiner diagnosed chronic cough likely due to GERD.  Service connection is not in effect for GERD.  

The Board acknowledges the Veteran's lay assertion that his coughing symptoms began shortly after service and have continued intermittently since then.  The Veteran has not asserted continuity of coughing symptoms since service.  The Veteran is competent to testify as to symptoms such as coughing which are non-medical in nature, however, he is not competent to render an opinion on a medical matter, including the diagnosis and determination of etiology of a disability..  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

The preponderance of the competent, credible and probative evidence is against a finding that the Veteran's coughing disorder began during service or is related to any incident or injury in service.  Thus, the criteria for service connection for dry cough are not met, and the claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


	(CONTINUED ON NEXT PAGE)


ORDER


Service connection for a dry cough is denied.


REMAND

Another remand is required in this case.  The Veteran is seeking service connection for a right knee disability, identified as medial meniscal tear, which he contends results from an injury sustained in service when a wave knocked him down and threw him against a coral reef.  He states that his knee was "twisted" and suffered abrasions, swelling, and loss of motion at that time.  The Veteran reports that he continues to have pain and intermittent swelling in his right knee and he is unable to run, ride a bike, or work in his yard.  A July 1993 Report of Medical History noted reports of cramps in the legs and the Veteran denied a "Trick" or locked knee.  On the March 1995 Report of Medical History, it was noted that the Veteran reported a knee problem in Somalia after falling on a reef and a cut over the patella with no joint involvement.  It was indicated that the Veteran reported that he could not move the knee for a few days and it was stiff with no difficulties now with knee function.  The claims file contains a private MRI report of the Veteran's right knee dated in June 2009, which indicates that he had a tear of the posterior horn of the medial meniscus with an associated joint effusion.

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination of his right knee in October 2010.  The examiner reviewed the claims file and noted the injury the Veteran sustained in service.  He diagnosed torn medial meniscus of the right knee and opined that the condition is not related to active service because the Veteran's right knee was observed to be normal when examined at separation and there were no records of medical treatment for more than 15 years thereafter.  

The Veteran is competent to describe the symptoms he has experienced that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  The opinion provided is inadequate because it does not address the Veteran's lay assertions that his symptoms began during service and have continued since then.  Therefore, another opinion is required.  

The Veteran is seeking service connection for a rash on his left shin, manifested by itching and scabbing, which he contends began during service.  He reports that his symptoms began in service shortly after he cut his leg against a coral reef and have recurred intermittently since then.  The service treatment records include the July 1993 Report of Medical History which shows that the Veteran denied skin diseases.  The March 1995 Report of Medical History shows that the Veteran denied a history of skin diseases but does show, as noted above, that he reported receiving a cut on the leg in 1993.

The Veteran was afforded a VA examination of his left shin in October 2010.  The examiner noted that there was a scar on the left shin, 1 cm. by 13 cm. long, which had skin breakdown every 2 to 3 months.  The examiner concluded that the recurring wound is related to service because a shin wound occurred during the knee injury the Veteran reported.  

The Veteran was afforded a VA examination of his left shin in January 2012, in which the examiner opined that there were skin changes along the tibial ridge of both legs, as well as persistent itching, which were consistent with fungal dermatitis such as ringworm.  The examiner noted that the abrasions the Veteran suffered in service would most likely have resulted in a bacterial infection that would have resolved without permanent disability.  He opined that the present findings were fungal in nature and not likely to be the result of a bacterial infection that began 19 years earlier.  

The evidence is thus inconsistent as to the nature and etiology of the Veteran's claimed left shin disability.  Moreover, the VA examiner who diagnosed a fungal infection in January 2012 did not consider the Veteran's lay assertions that his symptoms began in service and have recurred continuously since then.  "Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one."  Barr, 21Vet. App. at 311.  As such, a remand is warranted in order for the RO to schedule the Veteran for another VA examination.

Accordingly, the case is REMANDED for the following actions:

1. Request an addendum opinion from the VA examiner who conducted the October 2010 VA examination (or a suitable substitute).  The claims folder, including a copy of this remand, must be made available to the examiner.  The examiner should review the record and update or clarify his opinion as to the etiology of the Veteran's claimed right knee meniscal tear.  The examiner should specifically comment on the Veteran's contentions that his knee pain and swelling have continued since service.  A complete rationale for the opinion is requested.  

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed left shin rash.  The claims file must be made available to the examiner in conjunction with the examination.  Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished.  The examiner should identify the existence, and frequency or extent, as appropriate, of all symptoms associated with the Veteran's left shin, including any scars.  The examiner should set forth a diagnosis for any skin condition currently found on the left shin.  For each diagnosed condition, the examiner should state whether it is at least as likely as not ( a 50 percent or more probability) that the condition had its onset in service or is related to any incident of service, including the abrasions he sustained.  The examiner should specifically comment on the Veteran's contentions that his symptoms began in service and have continued since then.  A complete rationale for the opinion is requested.  

3. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


